              Case 3:20-cv-05219-RBL Document 69 Filed 07/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8      JOE PATRICK FLARITY,                              CASE NO. 3:20-cv-05219-RBL

 9                            Plaintiff,                  ORDER ON REVIEW OF MOTION
                                                          FOR RECUSAL
10             v.

11      STATE OF WASHINGTON,

12                            Defendant.

13          On June 15, 2020, Plaintiff Joe Patrick Flarity filed a Motion seeking to disqualify the

14 Honorable Ronald B. Leighton in this matter. Dkt. #56. On July 2, Judge Leighton issued an

15 Order declining to recuse himself and, in accordance with this Court’s Local Rules, referring that

16 decision to the Chief Judge for review. Dkt. #68; LCR 3(f).

17          A judge of the United States shall disqualify himself in any proceeding in which his

18 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

19 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

20 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28

21 U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a

22 district court makes and files a timely and sufficient affidavit that the judge before whom the

23 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
              Case 3:20-cv-05219-RBL Document 69 Filed 07/23/20 Page 2 of 2



 1 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 2 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 3 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 4 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 5 extrajudicial source.”).

 6          Plaintiff asserts that Judge Leighton is ruling on his motions too quickly, that he is a

 7 member of the WSBA which has “some obvious problems,” and because of perceived bias being

 8 an associate of another judge who heard a traffic ticket case brought by Plaintiff ten years ago.

 9 See Dkt. #56 at 4. The association appears to be simply that Judge Leighton is a federal judge in

10 Tacoma, the same location of the prior case. Plaintiff also superficially attacks Judge Leighton’s

11 analysis of ex parte Young doctrine cases. Id. at 5.

12          The Court finds that Plaintiff has failed to present any reasonable basis to grant the

13 requested relief. Ruling swiftly on motions and being a member of the WSBA cannot on their

14 own lead any reasonable person to perceive bias. Plaintiff does not adequately identify any

15 extrajudicial source of bias from the traffic ticket case ten years ago. Further, any prior adverse

16 rulings in this case are not sufficient cause for recusal and are properly addressed on appeal.

17 Plaintiff otherwise fails to present sufficient evidence of bias.

18          Accordingly, the Court hereby finds and ORDERS that Judge Leighton’s refusal to

19 recuse himself from this matter is AFFIRMED.

20          DATED this 23rd day of July, 2020.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
